            Case: 3:19-cv-00439 Document #: 1 Filed: 05/30/19 Page 1 of 10



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WISCONSIN


STEVEN KUNZE
1220 Sorrento Drive
Green Bay, Wisconsin 54304

               Plaintiff,                                     Case No.: 19-cv-439

       v.                                                     JURY TRIAL DEMANDED

WIND SECURE INC.
3600 Stanton Road
Oxford, Michigan 48371

               Defendant


                                           COMPLAINT


       COMES NOW Plaintiff, Steven Kunze, by his counsel, WALCHESKE & LUZI, LLC, as

and for a claim against Defendant, alleges and shows to the Court as follows:

                                 JURISDICTION AND VENUE

       1.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331 because

this case involves a federal question under the Fair Labor Standards Act of 1938, as amended, 29

U.S.C. § 201 et seq. (“FLSA”).

       2.      This Court has supplemental jurisdiction over this matter pursuant to 28 U.S.C.

§ 1367 because this case involves claims under Wisconsin’s Wage Payment and Collection Laws

(“WWPCL”), and these claims are so related in this action within such original jurisdiction that

they form part of the same case or controversy under Article III of the United States Constitution.
              Case: 3:19-cv-00439 Document #: 1 Filed: 05/30/19 Page 2 of 10



        3.       Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b) and (c) because

Defendant operates its business in the Western District of Wisconsin and has substantial and

systemic contacts within the Western District of Wisconsin.

                                   PARTIES AND COVERAGE

        4.       Plaintiff, Steven Kunze, is an adult male resident of the State of Wisconsin with a

post office address of 1220 Sorrento Drive, Green Bay, Wisconsin 54304.

        5.       Defendant, Wind Secure, Inc., was, at all material times herein, a commercial entity

with a principal address of 3600 Stanton Road, Oxford, Michigan 48371.

        6.       Defendant is a wind turbine protection and maintenance company.

        7.       Defendant is owned and operated by Jesse Tarr.

        8.       During the relevant time periods as stated herein, Defendant was engaged in

“commerce” and/or its employees were engaged in “commerce,” as that term is defined under the

FLSA.

        9.       During the relevant time periods as stated herein, Defendant employed more than

two (2) employees.

        10.      During the relevant time periods as stated herein, Defendant’s annual dollar volume

of sales or business exceeded $500,000.

        11.      During the relevant time periods as stated herein, Defendant was an “employer” as

that term is defined under the FLSA and the WWPCL.

        12.      During the relevant time periods as stated herein, Plaintiff was “employed” by

and/or an “employee” of Defendant, as these terms are defined under the FLSA and the WWPCL.
           Case: 3:19-cv-00439 Document #: 1 Filed: 05/30/19 Page 3 of 10



         13.    During the relevant time periods as stated herein, Plaintiff engaged in interstate

commerce in the furtherance of the performance of his job duties, including but not limited to

travelling interstate in the furtherance of the performance of his job duties.

                                    GENERAL ALLEGATIONS

         14.    In approximately April 2018, Defendant hired Plaintiff as a General Laborer.

         15.    During Plaintiff’s employment with Defendant, Plaintiff’s job duties included

travelling to various intrastate and interstate job sites and performing manual labor at those job

sites.

         16.    During Plaintiff’s employment with Defendant, Plaintiff’s primary job duty was

the performance of manual labor.

         17.    During Plaintiff’s employment with Defendant, Defendant compensated Plaintiff

on an hourly basis and/or with an hourly rate of pay.

         18.    During Plaintiff’s employment with Defendant, Plaintiff reported directly to Jesse

Tarr, Defendant’s Owner.

         19.    During Plaintiff’s employment with Defendant, Plaintiff performed compensable

work on behalf of Defendant, at the direction of Defendant, for Defendant’s benefit, and/or with

Defendant’s knowledge.

         20.    In approximately May 2019, Plaintiff’s employment with Defendant ended.

         21.    During the entirety of Plaintiff’s employment with Defendant, Plaintiff was a non-

exempt employee for FLSA and WWPCL purposes.

         22.    During Plaintiff’s employment with Defendant, Defendant compensated Plaintiff

on a weekly basis via check.
           Case: 3:19-cv-00439 Document #: 1 Filed: 05/30/19 Page 4 of 10



        23.     During Plaintiff’s employment with Defendant, Defendant’s established

workweek for FLSA and WWPCL purposes was Sunday through Saturday.

        24.     During Plaintiff’s employment with Defendant, Plaintiff frequently and regularly

worked in excess of forty (40) hours per workweek.

        25.     During Plaintiff’s employment with Defendant, Plaintiff frequently and regularly

worked in excess of forty (40) hours per workweek on behalf of Defendant, at the direction of

Defendant, for Defendant’s benefit, and/or with Defendant’s knowledge.

        26.     During Plaintiff’s employment with Defendant, Defendant failed to compensate

Plaintiff at rate of time and one-half his regular rate of pay for any and all work performed or

hours worked beyond forty (40) in a workweek.

        27.     During Plaintiff’s employment with Defendant, Defendant failed to compensate

Plaintiff for (portions of) compensable travel time during workweeks when Plaintiff travelled

intrastate and/or interstate in the furtherance of the performance of his job duties.

        28.     During Plaintiff’s employment with Defendant, Defendant failed to compensate

Plaintiff for (portions of) compensable travel time at his regular, normal, and/or agreed-upon

hourly rate of pay during workweeks when Plaintiff travelled intrastate and/or interstate in the

furtherance of the performance of his job duties.

        29.     During Plaintiff’s employment with Defendant, Plaintiff’s paychecks did not

properly or legally compensate him for all hours worked and work performed, including but not

limited to hours worked and work performed beyond forty (40) in a workweek.
             Case: 3:19-cv-00439 Document #: 1 Filed: 05/30/19 Page 5 of 10



       30.      During Plaintiff’s employment with Defendant, Defendant suffered or permitted

Plaintiff to work without appropriately and lawfully compensating him at an overtime rate of pay

for all hours worked beyond forty (40) hours in a workweek, in violation of the FLSA and

WWPCL.

       31.      During Plaintiff’s employment with Defendant, Defendant suffered or permitted

Plaintiff to work without appropriately and lawfully compensating him with agreed-upon wages,

in violation of the WWPCL.

       32.      Defendant knew or should have known that, in accordance with the FLSA and

WWPCL, it must compensate Plaintiff at an overtime rate of pay for all hours worked and work

performed during workweeks when he performed compensable work beyond forty (40) hours in

a workweek.

       33.      Defendant knew or should have known that, in accordance with the FLSA and

WWPCL, it must compensate Plaintiff with agreed-upon wages for all hours worked and/or work

performed during a workweek.

       34.      Defendant had a statutory duty to comply with the FLSA and WWPCL and to

remedy FLSA and WWPCL violations of which it was aware and/or of which it should have

been aware.

       35.      As a result of Defendant’s unlawful failure to compensate Plaintiff with overtime

pay for any and all hours worked beyond forty (40) hours in a workweek and with agreed-upon

wages, Defendant owes Plaintiff a total monetary amount that remains to be determined, in

addition to liquidated damages and attorneys’ fees and costs.
             Case: 3:19-cv-00439 Document #: 1 Filed: 05/30/19 Page 6 of 10



         FIRST CAUSE OF ACTION – FLSA VIOLATIONS (OVERTIME PAY)

       36.      Plaintiff reasserts and incorporates by reference all paragraphs set forth above as if

restated herein.

       37.      Section 207(a)(1) of the FLSA regulates, among other things, the payment of an

overtime premium by employers whose employees are engaged in commerce, or engaged in the

production of goods for commerce, or employed in an enterprise engaged in commerce or in the

production of goods for commerce.

       38.      At all times material herein, Plaintiff was entitled to the rights, protections, and

benefits provided under the FLSA, 29 U.S.C. § 201 et seq.

       39.      At all times material herein, Plaintiff primarily performed non-exempt job duties

in each workweek while he was employed by Defendant and, thus, was legally entitled to

overtime pay for all hours worked beyond forty (40) in a workweek.

       40.      Defendant intentionally violated the FLSA by failing to compensate Plaintiff with

overtime premium pay for each hour (and all hours) worked in excess of forty (40) hours in a

workweek.

       41.      Defendant’s failure to properly and legally compensate Plaintiff for all

compensable work performed was willfully perpetrated. Defendant has neither acted in good

faith nor with reasonable grounds to believe that its actions and omissions were not a violation of

the FLSA, and as a result thereof, Plaintiff is entitled to recover an award of liquidated damages

in an amount equal to the amount of unpaid overtime wages as described above pursuant to

Section 216(b) of the FLSA. Alternatively, should the Court find that Defendant acted

reasonably and with good faith in failing to pay overtime wages, Plaintiff is entitled to an award

of pre-judgment interest at the applicable legal rate.
           Case: 3:19-cv-00439 Document #: 1 Filed: 05/30/19 Page 7 of 10



       42.     As a result of the aforesaid willful violations of the FLSA’s provisions, overtime

compensation has been unlawfully withheld from Plaintiff by Defendant.

       43.     Plaintiff is entitled to damages equal to the overtime compensation due and owing

to him within the three (3) years preceding the date of filing of this Complaint, ECF No. 1, plus

periods of equitable tolling because Defendant acted willfully and knew or showed reckless

disregard of whether its conduct was prohibited by the FLSA and otherwise engaged in wrongful

conduct that prevented Plaintiff from asserting his claims against Defendant.

       44.     Pursuant to the FLSA, 29 U.S.C. § 216(b), successful Plaintiffs are entitled to

reimbursement of the costs and attorneys’ fees expended in successfully prosecuting an action

for unpaid wages.

      SECOND CAUSE OF ACTION – WWPCL VIOLATIONS (OVERTIME PAY)

       45.     Plaintiff reasserts and incorporates by reference all paragraphs set forth above as if

restated herein.

       46.     At all times material herein, Plaintiff was an employee of Defendant within the

meaning of Wis. Stat. § 109.01(1r), Wis. Stat. §103.001(5), and Wis. Stat. §104.01(2)(a).

       47.     At all times material herein, Defendant was an employer of Plaintiff within the

meaning of Wis. Stat. § 109.01(2), Wis. Stat. §103.001(6), Wis. Stat. §104.01(3)(a), and Wis.

Admin. Code § DWD 272.01(5).

       48.     At all times material herein, Defendant employed Plaintiff within the meaning of

Wis. Stat. §§109.01 et seq., 103.01 et seq., 104.01 et seq., and Wis. Admin. Code § DWD

272.01.
           Case: 3:19-cv-00439 Document #: 1 Filed: 05/30/19 Page 8 of 10



       49.     At all times material herein, Plaintiff regularly performed activities that were an

integral and indispensable part of his principal activities without receiving compensation for

these activities, including at a overtime rate of pay.

       50.     During Plaintiff’s employment with Defendant, Plaintiff frequently and regularly

worked hours in excess of forty (40) per workweek, but Defendant failed to compensate Plaintiff

at an overtime rate of pay for all hours worked beyond forty (40) in a workweek.

       51.     Defendant willfully violated the WWPCL by failing to compensate Plaintiff at an

overtime rate of pay for any hours worked beyond forty (40) in a workweek.

       52.     As set forth above, Plaintiff sustained losses in compensation as a proximate result

of Defendant’s violations. Accordingly, Plaintiff seeks damages in the amount of his unpaid

overtime compensation, injunctive relief requiring Defendant to cease and desist from its

violations of the Wisconsin laws described herein and to comply with them, and such other legal

and equitable relief as the Court deems just and proper. Under Wis. Stat. § 109.11, Plaintiff may

be entitled to liquidated damages equal and up to fifty percent (50%) of the unpaid wages.

       53.     Plaintiff seeks recovery of attorneys’ fees and the costs of this action to be paid by

Defendant, pursuant to the WWPCL.

                   THIRD CAUSE OF ACTION – WWPCL VIOLATIONS
                     (FAILURE TO PAY AN AGREED UPON WAGE)

       54.     Plaintiff reasserts and incorporates by reference all paragraphs set forth above as if

restated herein.

       55.     At all times material herein, Plaintiff was an employee of Defendant within the

meaning of Wis. Stat. § 109.01(1r), Wis. Stat. §103.001(5), and Wis. Stat. §104.01(2)(a).
           Case: 3:19-cv-00439 Document #: 1 Filed: 05/30/19 Page 9 of 10



       56.     At all times material herein, Defendant was an employer of Plaintiff within the

meaning of Wis. Stat. § 109.01(2), Wis. Stat. §103.001(6), Wis. Stat. §104.01(3)(a), and Wis.

Admin. Code § DWD 272.01(5).

       57.     At all times material herein, Defendant employed Plaintiff within the meaning of

Wis. Stat. §§109.01 et seq., 103.01 et seq., 104.01 et seq., and Wis. Admin. Code § DWD

272.01.

       58.     At all times material herein, Plaintiff regularly performed activities that were an

integral and indispensable part of his principal activities without receiving compensation for

these activities, including at his regular and/or previously agreed-upon rate of pay.

       59.     During Plaintiff’s employment with Defendant, Defendant failed to compensate

Plaintiff for (portions of) compensable travel time at his regular, normal, and/or agreed-upon

hourly rate of pay during workweeks when Plaintiff travelled intrastate and/or interstate in the

furtherance of the performance of his job duties.

       60.     During Plaintiff’s employment with Defendant, Defendant failed to compensate

Plaintiff for all hours worked and work performed, including but not limited to at an agreed-upon

wage as defined in Wis. Stat. § 109.01(3), by failing to compensate him with his agreed-upon

hourly rate of pay for all hours worked and work performed during his employment with

Defendant.

       61.     The foregoing conduct, as alleged above, constitutes willful violations of the

WWPCL.

       62.     As set forth above, Plaintiff sustained losses in compensation as a proximate result

of Defendant’s violations. Accordingly, Plaintiff seeks damages in the amount of his unpaid

compensation, injunctive relief requiring Defendant to cease and desist from its violations of the
         Case: 3:19-cv-00439 Document #: 1 Filed: 05/30/19 Page 10 of 10



Wisconsin laws described herein and to comply with them, and such other legal and equitable

relief as the Court deems just and proper. Under Wis. Stat. § 109.11, Plaintiff may be entitled to

liquidated damages equal and up to fifty percent (50%) of the unpaid wages.

       63.      Plaintiff seeks recovery of attorneys’ fees and the costs of this action to be paid by

Defendant, pursuant to the WWPCL.

       WHEREFORE, Plaintiff respectfully requests that this Court:

       1. Order Defendant to make Plaintiff whole by providing reimbursement for unpaid

             wages for the three year period immediately preceding the filing of this Complaint

             (ECF No. 1), including overtime wages, agreed-upon wages, pre-judgment and post-

             judgment interest, and for any and all times spent performing compensable work for

             which Plaintiff was not properly paid as provided under the FLSA and WWPCL;

       2. Grant to Plaintiff liquidated damages against Defendant;

       3. Grant to Plaintiff attorneys’ fees, costs, and disbursements as provided by statute; and

       4. Grant to Plaintiff whatever other relief this Court deems necessary and proper.

       PLAINTIFF DEMANDS A JURY AS TO ALL TRIABLE ISSUES.

       Dated this 30th day of May, 2019

                                               WALCHESKE & LUZI, LLC
                                               Counsel for Plaintiff

                                               s/ Scott S. Luzi               _____
                                               James A. Walcheske, State Bar No. 1065635
                                               Scott S. Luzi, State Bar No. 1067405
WALCHESKE & LUZI, LLC
15850 W. Bluemound Road, Suite 304
Brookfield, Wisconsin 53005
Phone: (262) 780-1953
Fax: (262) 565-6469
jwalcheske@walcheskeluzi.com
sluzi@walcheskeluzi.com
